Exhibit 3.1 AMENDED AND RESTATED BY-LAWS OF THE BUREAU OF NATIONAL AFFAIRS, INC. (the “CORPORATION”) As Conditionally Adopted by the Board of Directors on September 8, 2011 to Be Effective As Set Forth Herein SECTION I – OFFICES 1.Delaware Office The principal office of the Corporation in the State of Delaware shall be at 1209 Orange Street, in the City of Wilmington and County of New Castle; and the resident agent in charge thereof shall be the CT Corporation System, 1209 Orange Street, Wilmington, Delaware. 2.Other Offices The Corporation may also have an office or offices in the City of Arlington, Virginia, and at such other places as the Board of Directors may from time to time designate or appoint, or as the business of the Corporation may require. SECTION II – SEAL The corporate seal shall have inscribed thereon the name of the Corporation, the year of its incorporation, and the words "Incorporated Delaware, 1946." SECTION III – MEETINGS OF STOCKHOLDERS 1.Place of Meeting Meetings of stockholders shall be held at the main office of the Corporation or at such other place as may be fixed by resolution of the Board of Directors. 2.Notice of Meeting Written notice of all meetings of stockholders stating the date, time, and place thereof shall be mailed by the Secretary, postage prepaid, to each stockholder of record, at his or her post office address as it appears on the books of the Corporation. In the case of a regular annual meeting, such notice shall be so mailed at least 40 days in advance thereof; and in the case of a special meeting, such notice shall be so mailed at least 10 days in advance thereof. Notice of any special meeting of stockholders shall also state the purpose or purposes thereof, and may provide for the transaction of such other business as may properly come before the meeting. 3.Annual Meeting (a)An annual meeting of stockholders shall be held at 10 o'clock A.M. on the third Saturday in April of each year, but if that day be a legal holiday, then on the next succeeding Saturday. At such meeting, the stockholders entitled to vote thereat shall elect a Board of Directors and may transact such other business as may properly be brought before the meeting. If the election for directors is not held on the day designated herein, the Board of Directors shall cause the election to be held as soon thereafter as conveniently may be. (b)No change of the time or place of a meeting for the election of directors as fixed by these By-Laws shall be made within sixty (60) days preceding the day on which such election is to be held. In the event of any change in such time or place for such election of directors, notice thereof shall be given to each stockholder at least twenty (20) days before the election is held, in person or by letter mailed to his or her last known post office address. (c)At least ten (10) days before every election of directors at a meeting of stockholders, the Secretary shall prepare and make a complete list of stockholders entitled to vote at said elections, arranged in alphabetical order (with the residence of each and the number of voting shares held by each). Such list shall be open for said ten (10) days to the examination of any stockholder during ordinary business hours, at the principal place of business of the Corporation and shall be produced at the time and place of election and kept open during the whole time thereof for the inspection of any stockholder who may be present. The original or duplicate stock ledger of the Corporation shall be the only evidence as to the stockholders entitled to examine such list. 4.Special Meetings Special meetings of the stockholders for any purpose or purposes may be called by the President or the Chairman, and shall be called by the President, Chairman, or Secretary at the request in writing or by vote of a majority of the directors or at the request in writing of stockholders of record owning a majority in amount of the shares of the stock of the Corporation outstanding and entitled to vote. Such request shall state the purpose or purposes of the proposed meeting. 5.Quorum At any meeting of stockholders the holders of a majority of the Class A stock outstanding and entitled to vote thereat, present in person or represented by proxy, shall be requisite and shall constitute a quorum for the transaction of business, except as otherwise provided by law, by the Certificate of Incorporation, or herein. In the absence of a quorum, the stockholders entitled to vote at said meeting, present in person or represented by proxy, shall have power to adjourn the meeting from time to time until a quorum shall be secured, whereupon any business may be transacted which might have been transacted at the meeting as originally notified or fixed. 2 6.Voting Rights (a)At every meeting of stockholders, each stockholder entitled to vote thereat shall have one vote for each share of Class A stock registered in his or her name on the books of the Corporation. (b)The original or duplicate stock ledger of the Corporation shall be the only evidence as to the stockholders entitled to vote. The Board of Directors may, however, close the transfer books of the Corporation or fix a record date for the determination of its stockholders entitled to vote, as provided in Section IV of these By-Laws. (c)Except as otherwise provided in the Certificate of Incorporation or by law, all questions before any meeting of stockholders shall be decided by a vote of the holders of a majority of the shares of stock entitled to vote thereat. 7.Manner of Voting (a)The vote for directors at any meeting of stockholders shall be by ballot. The vote upon any other question at any meeting of stockholders shall be by ballot or viva voce, as may be determined by the presiding officer: provided, That if objection be raised by any stockholder to the manner of voting designated by the presiding officer upon any such question, the manner of voting shall be determined by the holders of the majority of the shares of stock present or represented at any such meeting and entitled to vote thereat. (b)Each stockholder entitled to vote at any meeting of stockholders may vote (i) in person, or (ii) by proxy appointed by an instrument in writing subscribed by him or her, or (iii) at any election for directors, but on no other question, by mail as provided in sub-paragraph (c) of this Paragraph 7. (c)At any election for directors, any stockholder entitled to vote thereat may submit his or her vote or votes for directors by mailing to the Secretary of the Corporation or his or her designees a written ballot subscribed by him or her setting forth the names of the directors for whom he or she desires to vote and the number of shares to be voted for each director; provided, that said ballot in order to be effective as the vote of the stockholder, must be received by the Secretary of the Corporation or his or her designees not later than the day before the meeting for such election of directors. (d)If at any meeting of stockholders there shall be presented on behalf of a stockholder more than one proxy signed by him or her on any question before said meeting, or if at any election for directors there shall be presented in behalf of a stockholder more than one proxy signed by him or her authorizing the casting of votes in his or her behalf or more than one ballot mailed by him or her pursuant to the preceding subparagraph or both a proxy and a mailed ballot, then all such proxies and mailed ballot signed by such stockholder shall be invalid unless identical. (e)A proxy may be withdrawn by filing written notice thereof with the Secretary at any time prior to the presiding officer's call for a vote at any meeting of stockholders. 3 8.Nominations of Directors (a)At least forty-five (45) days prior to any annual meeting of stockholders a list of nominations for directors shall be mailed by the Secretary to each Class A stockholder. Members of the Board of Directors shall automatically be nominated for the Board of Directors.In the event of a vacancy, the Board of Directors shall appoint a Nominating Committee which shall make one nomination for each vacancy.Said list shall also state the total number of shares of Class A stock of the Corporation then outstanding. (b) Any Class A stockholder (or stockholders) who is (are) the record or beneficial owner of at least two (2) percent of the outstanding Class A shares of the Corporation may submit additional nominations to the Secretary not less than thirty (30) days prior to such annual meeting. Each additional nomination made pursuant to this sub-paragraph shall be accompanied by the nominee's written acceptance of his or her nomination. (c)A final list of nominations, including nominations made in the manner provided by sub-paragraph (b) together with nominations made pursuant to sub-paragraph (a), shall be mailed by the Secretary to Class A stockholders not less than twenty-two (22) days prior to such annual meeting. 9.Notice and Balloting by Electronic Means For purposes of this section, any reference to "written notice," "written ballot," or "mailing" shall be interpreted to permit the delivery of notice by electronic means, or to permit balloting by electronic means, if the Board of Directors so determines. SECTION IV – DETERMINATION OF ELIGIBLE STOCKHOLDERS 1.Closing Transfer Books The Board of Directors may, in its discretion, close the stock transfer books of the Corporation for a period not exceeding fifty (50) days preceding the date of any meeting of the stockholders, or the date for payment of any dividend, or the date for the allotment of rights, or the date when any change, conversion, or exchange of capital stock shall go into effect, or a date for obtaining the consent of the stockholders for any purpose. 2.Record Date for Stockholders In lieu of closing the stock transfer books as aforesaid, the Board of Directors may fix in advance a date not exceeding fifty (50) days preceding the date of any meeting of stockholders, or the date for the payment of any dividend, or the date for the allotment of rights, or the date when any change, conversion or exchange of capital stock shall go into effect, or a date in connection with obtaining the consent of stockholders for any purpose, as a record date for the determination of the stockholders entitled to notice of, and to vote at, any such meeting and adjournment thereof, or entitled to receive and exercise the other rights and privileges referred to in this paragraph. In such case only stockholders of record on the date so fixed shall be entitled to the notice, voting rights, and other rights and privileges referred to herein above, 4 notwithstanding the transfer of any stock on the books of the Corporation after such record date fixed as aforesaid. SECTION V – DIRECTORS 1.[Reserved] 2.Powers The property and business of this Corporation shall be managed and controlled by its Board of Directors. The Board of Directors shall have power – (a)To purchase or otherwise acquire for the Corporation property, real and personal, tangible and intangible, and any rights or privileges, at such prices and upon such terms as the Board may deem proper. (b)To pay for such property, rights, or privileges in whole or in part with money, services, stock, bonds, debentures, or other securities of the Corporation, or by the delivery of other property of the Corporation. (c)To create, make, and issue mortgages, bonds, deeds of trust, trust agreements, and negotiable or transferable instruments and securities, secured by mortgages or otherwise, and to do every act and thing necessary to effectuate the same. (d)To appoint agents, clerks, assistants, factors, and to dismiss them at its discretion, to fix their duties and emoluments and to change them from time to time, and to require security as it may deem proper. (e)To confer on any officer of the Corporation the power of selecting, discharging, or suspending employees. (f)To determine by whom and in what manner the Corporation's bills, notes, receipts, acceptances, endorsements, checks, releases, contracts, or other documents shall be signed. (g)To exercise any and all powers of the Corporation, including the power to do all lawful acts and things on behalf of the Corporation which are not by statute or by the Certificate of Incorporation or by these By-Laws directed or required to be exercised or done by the stockholder. 3.Number, Election and Term (a)Subject to Section V(3)(c), the number of directors which shall constitute the whole Board of Directors shall be not less than two (2) nor more than five (5). The exact number within said limits shall be fixed from time to time solely by resolution of the Board of Directors, acting by the vote of not less than a majority of the directors then in office. 5 (b)Subject to Section V(3)(c), directors shall be elected by a plurality of the votes cast by the Class A stockholders at each annual meeting of stockholders and each director so elected shall hold office until the succeeding annual election and until his or her successor shall have been elected and shall have duly qualified: provided, that, if there be a vacancy in the Board by reason of death, resignation, or otherwise, such vacancy may be filled for the unexpired term by majority vote of all the remaining directors then in office, although less than a quorum; provided however, that:(i) a vacancy in a position held by a Continuing Director (as such term is defined in that certain Agreement and Plan of Merger (the “Merger Agreement”), dated August 24, 2011, by and among the Corporation, Bloomberg Inc., a Delaware corporation (“Bloomberg”) and Brass Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of Bloomberg (“Acquisition Sub”)) may only be filled by a person meeting the qualifications of a Continuing Director as set forth in the Merger Agreement and who is not a current or former officer, director, employee or consultant of Bloomberg or any of its Subsidiaries, and (ii) a vacancy in a position held by a Bloomberg Director (as defined below) may only be filled by a person designated by Bloomberg. (c)As of the effective date of these By-Laws:(x) the number of Directors constituting the Board shall be five (5); (y) all of the Directors other than two (2) Continuing Directors have resigned, and (z) the two (2) Continuing Directors have appointed the following three (3) persons (the “Bloomberg Directors”) to fill the vacancies on the Board of Directors: Martin J. Geller, Peter T. Grauer, and Elizabeth T. Mazzeo (together with the Continuing Directors, the “Initial Board”).The term of the Initial Board shall expire at the first annual meeting of stockholders of the Corporation to be held after the effective date of these By-Laws; provided, however that the term of the Continuing Directors shall expire at the Effective Time (as such term is defined in the Merger Agreement) if earlier than the first annual meeting of stockholders of the Corporation. 4.Meetings (a)After each election of directors at an annual meeting of stockholders, the newly elected directors shall meet for the purposes of organization, the election of officers, and the transaction of other business, at such place and time as may be designated by the stockholders at such annual meeting, or in the absence of such designation, as may be fixed by written consent of a majority of the newly elected directors. If a majority of the directors be present at such place and time, no prior notice of such meeting need be given to the directors. (b)Regular meetings of the Board of Directors shall be held on the Thursday after the first Saturday of February, March, June, September, and December at the main office of the Corporation and/or at such other times and places as may be fixed by resolution of the Board or by written waiver of all its members. No other notice of any regular meeting shall be required. (c)Special meetings of the Board of Directors may be called by the Chairman of the Board or the President at any time upon notice to all the directors; and upon the written request of two or more directors, special meetings shall be called by the President or Secretary upon one day's notice. Such meetings may be held within or without the State of Delaware, at such time and place indicated in the notice or waiver of notice thereof. 6 5.Quorum At all meetings of the Board of Directors a majority of directors shall constitute a quorum for the transaction of business, but if less than a majority be present at any meeting they may adjourn from time to time without further notice until a quorum is secured. Subject to Section VI(5), the act of a majority of the directors present at any meeting at which there is a quorum shall be the act of the Board of Directors, except as may otherwise be specifically provided by statute or by the Certificate of Incorporation or by these By-Laws. 6.Annual Statement The Board of Directors shall present at each annual meeting of stockholders a full and clear statement of business and conditions of the Corporation. 7.Indemnification Any person who was or is a party, or who was or is threatened to be made a party, to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, investigative, or otherwise by reason of the fact that he or she is or was a director or officer of the Corporation or of one of the Corporation's subsidiaries shall be indemnified by the Corporation to the fullest extent now or hereafter permitted by law. Without limiting the generality of the foregoing: (a)The Corporation shall indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative (other than an action by or in the right of the Corporation), by reason of the fact that he or she is or was a director or officer of the Corporation or one of its subsidiaries against expenses (including attorney's fees), judgment, fines, and amounts paid in settlement actually and reasonably incurred by him or her in connection with such action, suit, or proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in the best interests of the Corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct to be unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in the best interests of the Corporation and, with cause to believe that his or her conduct was unlawful. (b)The Corporation shall indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action or suit by or in the right of the Corporation to procure a judgment in its favor by reason of the fact that he or she is or was a director or officer of the Corporation or one of its subsidiaries against expenses (including attorney's fees) actually and reasonably incurred by him or her in connection with the defense or settlement of such action or suit if he or she acted in good faith and in a manner reasonably believed to be in the best interests of the Corporation, except that no indemnification shall be made with respect to any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his or her duty of the 7 Corporation unless and only to the extent that the Court of Chancery of Delaware or the Court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability, such person is fairly and reasonably entitled to indemnity for such expenses which the Court of Chancery of Delaware or such other Court shall deem proper. (c)To the extent that a director or officer of the Corporation has been successful on the merits in defense of any action, suit, or proceeding referred to in Subparagraph (a) and (b) of this Paragraph, or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him or her in connection therewith. (d)Any indemnification under Subparagraph (a) or (b) of this Paragraph (unless ordered by a court) shall be made by the Corporation only as authorized in the specific case upon a determination that the indemnification of the director or officer is proper in the circumstances because he or she has met the applicable standard of conduct set forth in Subparagraph (a) or (b). Such determination may be made (i) by the Board of Directors by a majority vote of a quorum consisting of directors who were or are not parties to such action, suit, or proceeding, or (ii) by a committee of such directors designated by a majority vote of such directors, even though less than a quorum, or (iii) if such a quorum is not obtainable, or even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, or (iv) by the stockholders. Such determination shall not be arbitrary but shall be made in keeping with the precepts expressed in this Paragraph. Upon such determination, the Board of Directors shall promptly authorize indemnification in accordance with such determination and in accordance with Subparagraphs (a) and (b) of this Paragraph. (e)Expenses incurred in defending a civil or criminal action, suit, or proceeding may be paid by the Corporation in advance of the final disposition of such action, suit, or proceeding as authorized by the Board of Directors in the manner provided by Subparagraph (d) of this Paragraph upon receipt of an undertaking by or on behalf of the director or officer involved to repay such amounts unless it shall ultimately be determined that he or she is entitled to be indemnified by the Corporation. (f)The indemnification provided in this Paragraph shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any by-law, agreement, vote of stockholders, or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in any other capacity while holding such office, and shall continue as to a person who has ceased to be a director or officer and shall inure to the benefit of the heirs, executors, and administrators of such a person. (g)It shall be conclusively presumed that every person entitled to mandatory indemnification under this Paragraph served the Corporation in reliance hereon. Any such person may continue to rely on the provisions of this Paragraph, as presently constituted, even after its amendment, unless and until he or she is given written notice of such amendment or unless he or she is a member of the Board of Directors which so amends this Paragraph. (h)For the purposes of this Paragraph, references to the "Corporation" include all subsidiaries of the Corporation and all constituent corporations absorbed in a consolidation or 8 merger as well as the resulting or surviving corporation so that any person who is or was a director or officer of such a constituent corporation shall stand in the same position under the provisions of this Paragraph with respect to the resulting or surviving corporation as he or she would if he or she had served the resulting or surviving corporation in the same capacity. 8.Indemnification – Fiduciaries Any person who was or is a party, or who was or is threatened to be made a party, to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, investigative, or otherwise by reason of the fact that he or she is or was serving at the request of the Corporation or at the request of one of the Corporation's subsidiaries as a trustee or as a "fiduciary" as the term "fiduciary" is defined in the Employee Retirement Income Security Act of 1974, as the Act may be amended, under any employee benefit plan at any time established or maintained by the Corporation shall be indemnified by the Corporation to the fullest extent now or hereafter permitted by law.
